Johh D. Behnett, S.
This is a probate proceeding in which a son of the decedent appeared and demanded an examination of the subscribing witnesses pursuant to section 141 of the Surrogate ’s Court Act. Said examination was conducted on January-12, 1962.
Within this proceeding decedent’s son now moves this court for an order directing the proponent to furnish a copy of the stenographic minutes of the examination of the subscribing witnesses for consideration by the court in determining whether or not the propounded instrument shall be admitted to probate.
It is the practice of this court that a proponent of an alleged will submit formal depositions of the subscribing witnesses on forms supplied by the court. The proponent herein has complied with this policy which is followed in most Surrogates’ Courts (Matter of Dix, 15 Misc 2d 194, appeals dismissed 9 A D 2d 711 and 10 A D 2d 589). The examination pursuant to section 141 of the Surrogate’s Court Act is not a part of the court record in this case and as such will not be considered.
This motion is denied and the matter will appear on the calendar of this court on May 9, 1962, at which time objections to probate, if any, must be served and filed. Settle order on five days’ notice, with three additional days if service is made by mail.